Citation Nr: 1440570	
Decision Date: 09/11/14    Archive Date: 09/18/14

DOCKET NO.  11-32 240	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for a right knee disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Peters, Associate Counsel



INTRODUCTION

The Veteran had active duty service from March 1968 to November 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO), which, in pertinent part, denied service connection for a right knee disorder.  The Veteran timely appealed that issue.

The Veteran testified at a Board hearing before the undersigned Veterans Law Judge in May 2013; a transcript of that hearing is associated with the claims file.


FINDING OF FACT

A right knee disorder did not have its clinical onset in service and is not otherwise related to active duty; a arthritis of the right knee was not exhibited within the first post service year.  

CONCLUSION OF LAW

The criteria establishing service connection for a right knee disorder have not been met.  38 U.S.C.A. §§ 1110, 1131, 1154, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013).  

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In addition, the notice requirements of the VCAA apply to all elements of a service-connection claim, including the degree of disability and the effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  VCAA notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Where complete notice is not timely accomplished, such error may be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

Here, the Veteran was sent a letter in October 2011 that provided information as to what evidence was required to substantiate the claim herein decided and of the division of responsibilities between VA and a claimant in developing an appeal.  The letter also explained what type of information and evidence was needed to establish a disability rating and effective date.  Accordingly, no further development is required with respect to the duty to notify.

Next, VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting him in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The claims file contains the Veteran's service treatment records, as well as post-service reports of VA and private treatment and examination.  Moreover, his statements in support of the claim are of record, including testimony provided at the May 2013 hearing before the undersigned.  The Board has carefully reviewed such statements and concludes that no available outstanding evidence has been identified.  The Board has also perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claim herein decided.  

For the above reasons, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Analysis

The Board has reviewed all of the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000). 

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); see also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303. 

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 12 Vet. App. at 253 (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b).  

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as opposed to merely isolated findings or a diagnosis including the word "chronic."  When the fact of chronicity in service (or during any applicable presumptive period) is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b).  This regulation only applies to the list of chronic diseases/disabilities identified in service and recognized by VA as being chronic and those chronic diseases/disabilities are listed in 38 C.F.R. § 3.309(a).  Moreover, to be "shown in service," the disease identity must be established and the diagnosis not be subject to legitimate question.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (holding that 38 C.F.R. § 3.303(b) only applies to the listed chronic disabilities in 38 C.F.R. § 3.309(a)).  

Service connection may be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2013). 

Moreover, where a veteran served continuously for ninety (90) days or more during a period of war, or during peacetime service after December 31, 1946, and arthritis becomes manifest to a degree of 10 percent within one year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2013).

Regarding the Veteran's claimed right knee disorder, the Veteran has a current diagnosis of patellofemoral degenerative changes (osteoarthritis) of the right knee status post surgical removal of a osteochondroma in 1976, as noted in the February 2012 VA examination.  Thus, the first element of service connection has been met.  

With regards to the second element, the Veteran's service treatment records are void of any right knee complaints, treatment, or diagnosis; his November 1969 separation examination revealed a normal right knee at that time, and the Veteran denied having or having had "trick or locked knee" on his report of medical history at separation in November 1969.  

The Board has reviewed the Veteran's VA and private treatment records, and those records reveal right knee treatment beginning in August 1976, which continued until he ultimately had a right osteochondroma removed from his knee in a November 1976 operation.  The Board notes that there is no evidence of any right knee treatment, problems or complaints between separation from service in November 1969 and August 1976, a span of nearly 7 years.  Moreover, when the Veteran received treatment in 1976, he denied any previous trauma or previous problems.  He reported a 2 day history of right knee pain (it was reported that he did a fair amount of standing at work).  

On appeal, particularly in May 2013 hearing and in several correspondences of record, the Veteran has testified that on his first day in the Republic of Vietnam he injured his knee jumping out of a truck that was dropping him off at his assigned unit while that base was taking mortar and rocket fire.  He indicated that his right knee was bleeding and that he was given two shots and ice for his knee.  He was additionally given crutches and 2 weeks of light duty which consisted of peeling potatoes in the mess hall with his leg propped up.  In his hearing, the Veteran additionally testified that his right knee bothered him throughout his tour in Vietnam, although he admitted that he did not have any subsequent treatment in service, or after discharge from service until 1976.  

The service treatment records do not reveal any treatment or other injury consistent with his testimony and reported injury that occurred during service.  However, the Board finds that the second element of service connection is met in this case, as the Veteran's testimony regarding in-service injury is certainly feasible.  The Veteran has claimed that this was a combat injury as it occurred during a rocket attack.  

The Court has clarified that the term 'service connection' is used in section 1154(b) to refer to proof of incurrence or aggravation, rather than to the legal standard for entitlement to payments for disability.  Velez v. West, 11 Vet. App. 148, 153 (1998).  The Federal Circuit has held that, while § 1154(b) does not create a statutory presumption that a combat veteran's alleged disease or injury is service-connected, it does considerably lighten the burden on the veteran who seeks benefits for an allegedly service-connected disease or injury and who alleges that the disease or injury was incurred in, or aggravated by, combat service.  Collette v. Brown, 82 
F.3d 389, 392 (1996) (citations omitted).  The Court, in addressing section 1154(b), explained that the provision of this section "does not provide a substitute for medical nexus evidence, but rather serve only to reduce the evidentiary burden for combat veterans with respect to . . . the submission of evidence of incurrence or aggravation of an injury or disease in service."  Kessel v. West, 13 Vet. App. 9 (1999) (en banc) (citations omitted) (overruling Arms v. West, 12 Vet. App. 188 (1999), to the extent that the decision might be read as establishing by holding or implying in dicta that once a combat veteran has established 'service connection' under 1154(b), his claim may only be denied if the evidence to the contrary rises to the level of "clear and convincing" evidence).  

There is no indicia of combat in the Veteran's official service records, and his military occupational specialty was supply clerk.  Assuming, that the injury occurred during a combat-related incident, it must still be shown that chronic right knee disability is related to service.  

Thus, this case turns on nexus element of service connection.  As an initial matter, the Board notes that there is no evidence, x-ray or otherwise, that the Veteran's current arthritic condition was noted in service or within one year of military service.  Therefore, service connection on a presumptive basis must be denied.  See 38 C.F.R. §§ 3.307, 3.309.  The Board turns to other theories of entitlement at this time.  See Combee v. Principi, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

With regards to continuity of symptomatology, the Veteran stated that he injured his right knee during service, and his separation examination demonstrated a normal right knee.  The Veteran further stated that he did not have any issues with his right knee nor did he seek any treatment for his right knee until it went out on the job in 1976.  When he first sought treatment for right knee problems after service, he claimed recent onset and denied any current or past trauma.  Thus, the first evidence of any right knee problem is many years after service.  See Maxson v. West, 12 Vet. App. 453 (1999), aff'd, 230 F.3d 1330 (Fed. Cir. 2000) (a significant lapse in time between service and post-service medical treatment may be considered as part of the analysis of a service connection claim, which weighs against the claim).  Given the nearly 7 years without any objective evidence of a right knee problem and a normal right knee on separation from service in 1969, the Board finds that the evidence of record weighs against a finding of continuity of symptomatology such that the nexus requirement is abrogated in this case.  See 38 C.F.R. § 3.303(b); Walker, supra.

The Veteran is competent to state symptomatology suffered during and after service, but he is not competent to opine as to etiological cause of his right knee disorder.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis); see also Jones v. West, 12 Vet. App. 383, 385 (1999) (where the determinative issue is one of medical causation or a diagnosis, only those with specialized medical knowledge, training, or experience are competent to provide evidence on the issue).

The Veteran has additionally submitted several lay statements from his co-workers and friends, which indicate that the Veteran related his 1976 on-the-job injury to his Vietnam injury, or indicated that the Veteran's right knee issues were related to his Vietnam injury.  To the extent they support any continuity of symptoms, this evidence is outweighed by the contemporaneous clinical history that denied trauma and did not point to a long-standing knee problem.  Insofar as those statements report the Veteran's lay opinion regarding etiology of his right knee disorder, the Veteran is found not to be competent to render such opinions, as noted above.  Additionally, insofar as those statements are lay opinions regarding the etiology of the Veteran's right knee disorder, the Board notes that it does not appear that any of those individuals have medical training or expertise and the Board finds any such opinions regarding etiology expressed in those statements to be not competent.  See Id.

Thus, this leaves the 1976 medical records, the February 2012 VA examiner's medical opinion, and the private letters from Dr. M.D.H. in August 2012 and Dr. W.R.B. in October 2012 and April 2013, as the only competent evidence of record with respect to the nexus element. 

In August 1976, the Veteran had an x-ray of his right knee taken, which "appears negative with the exception of an area of calcification on the anterior aspect of the distal right femur. . . . The exact nature of this lesion is unclear on the current study."  It was recommended that planigrams be obtained.  

September 1976 planigrams of the Veteran's right knee were noted as showing:

a rounded structure or bony projection which has a mottled appearance because of several dense flecks of calcium within the rounded projection and some of these dense flecks of calcium located just on the periphery of this lesion.  I have not seen such a bone lesion previously.  It appears to be some sort of benign process.  It would appear that the patella would protect this area somewhat from direct trauma.

It was noted that he would consult other radiologists.  Repeat x-rays of the Veteran's right knee were obtained in September 1976.  That report reveals the following:

Compared to the previous studies there is no definite evidence of any change.  Actually the lesion appears less prominent although this is very likely due to the projection rather than a real finding.  It seems unlikely that this type of lesion would in any way disappear once the calcium has formed.  The AP Tomograms taken previously suggest some sort of chondroid matrix.  There was joint effusion on the previous study and on the current study it is not as clearly defined whether or not a joint effusion is present.  I showed the previous x-rays to about 7 or 8 radiologists in the Twin Cities for other opinions.  All [of] us are fairly agreed on the following points: (1) The lesion is unusual and probably represents some sort of benign so-called chondroid type of process like an osteochondroma and a very rare peripheral type of enchondroma; (2) The lack of a solid peripheral border makes it impossible to radiographically be certain this is a benign lesion however; (3) The strong suggestion of effusion on at least the earlier film together with clinical history of symptomatology in this area, apparently pain, are bothersome features and make us uncomfortable in calling this a benign process; and, (4) Nearly all radiologists felt that an excisional biopsy is indicated. . . . Among the malignant possibilities I guess are periosteal osteosarcoma or osteogenic sarcoma or chondrosarcoma.  

The Veteran underwent an operation in November 1976 to remove the chondroma from his right knee.  A November 1976 biopsy diagnosed the removed tissue as an osteochondroma of the right knee.  

In February 2012, the Veteran underwent a VA examination of his right knee.  At that time, the examiner noted that the Veteran's service treatment records did not demonstrate any right knee condition 

but [it] has been conceded that he injured his right knee while on active duty.  Per [the Veteran's] report, he injured his knee November 19, 1968.  He reports he was in the trochlear rocket attack it was turning quickly.  He reports that he fell out of [a] truck and landed on his right knee.  His right knee was swollen and the skin was torn and it was bleeding.  He reports he could not walk.  He reports he was taken to the bunker where they gave him 2 shots.  The next morning his knee was wrapped in ice and he was taken down to his unit.  He reports he was on crutches for a while, did light duty and [took] 10 pain pills.  He reports in either 1974 or 1976 while at work his knee just gave out on him.  He reports he was taken to a hospital. . . . He states he [was] told he had a chipped bone and calcium build up.  Now he has problems with his right knee whenever the weather changes.  He also has a lot of difficulties going up and down stairs.  Walking to his mailbox and back which is 600 feet which causes him right knee pain.  He reports even mowing the grass on his riding mower, the act of getting up and down off the mower [to dump] the bags is painful for him.  He denies catching, locking, or giving out.  He does not report swelling in his knee.  He is not taking any medication for his knee.  

The examiner noted the Veteran's service treatment records, particularly the November 1969 separation examination, as well as the private 1976 treatment records pertaining to his right knee treatment and subsequent operation at that time.  After examination, to include noting that x-rays demonstrated traumatic arthritis, the examiner diagnosed the Veteran with right knee degenerative changes.  He opined, however, that the Veteran's right knee disorder was not caused by or the result of military service or injury that took place in November 1968.  Specifically, he concluded:

Discharge examination showed no evidence of right knee pathology.  [The Veteran] had an injury at work 6 years after the incident in Vietnam.  He states that his knee just gave out on him.  If he had instability from the knee from the Vietnam injury he would have been symptomatic much sooner than this.  The surgery he had in 1976 was removal of an osteochondroma which is a benign bone growth that is not the result of a traumatic event but is an abnormality within the growth plate.  His current degenerative changes are consistent with those of a man his age.  

In an August 2012 letter, Dr. M.D.H. stated as follows:

I am writing at the request of [the Veteran] with regard to my opinion as to whether an old injury to his knee could lead to arthritis.  As a general principle, joint injuries that involve internal derangement and tearing of tissues often result in degenerative changes in the joint, especially in individuals who have systemic osteoarthritis.  I understand, also, that he has had surgical intervention in the involved knee.  Again, as a general principle, most joints that have undergone reparative surgical intervention do develop degenerative arthritis as a result of the surgery.  

In an October 2012 letter, Dr. W.R.B. stated as follows:

[The Veteran] has asked me for my opinion on his right knee problem.  He relates and his records indicated that he had [an] osteochondroma in his right knee that was removed in 1976 by surgery.  My opinion is that the chondroma may or may not have been the problem in his knee and chondromas often are an incidental finding in [a] symptomatic knee.  Of the reasons and bases for the denial, "a review of your service treatment records shows no evidence you left service with a chronic knee disability."  [The Veteran] tells me that the records of his Vietnam injuries are not available to him and certainly these would be needed to determine the extent of his right knee injury in Vietnam.  My professional opinion is that it is impossible to determine the cause of his current problems without those records.  Again, it is as likely as not that the chondroma was an incidental finding rather than the cause of his knee problem.  Certainly removal of the chondroma has not helped his problem.

Finally, Dr. W.R.B. stated in his April 2013 letter that:

[The Veteran] has asked me for my opinion on his right knee problem.  He relates, and his records indicate that he has an osteochondroma in his right knee that was removed in 1976 by surgery.  My opinion is that the osteochondroma may or may not have been the problem in his knee.  Chondromas and other benign lesions such as this are often incidental findings in a symptomatic knee, and have really nothing to do with the problem.  Conversely, there are times when they are symptomatic.  [The Veteran] relates that the records of his complaints regarding his knee have not yet been found.  It is impossible to determine the cause of his knee problem without those records.  Certainly degenerative joint disease often follows trauma and in this case may in fact be the cause of his problem.  My professional opinion is that it is impossible to determine the cause of this current problem without the records.  And again, the chondroma may in fact have been an incidental finding rather than the cause of his knee problem.  Certainly, removal of the chondroma has not helped his problem.  

Based on the foregoing evidence, the Board sees no basis to establish service connection for a right knee disorder.  As noted above, the Veteran's right knee was normal on separation from service in November 1969.  There is no evidence of any right knee problems following discharge from service until 1976, and the Veteran concedes that he did not seek treatment for his right knee until 1976 when his knee gave out at work.  The Board notes that such giving out symptomatology and onset of right knee pathology began several years after discharge from service, which weighs against a finding of relationship to service.  See Maxson v. West, 12 Vet. App. 453 (1999), aff'd, 230 F.3d 1330 (Fed. Cir. 2000) (a significant lapse in time between service and post-service medical treatment may be considered as part of the analysis of a service connection claim, which weighs against the claim).

The Board also notes that the Veteran's 1976 x-rays are generally negative for any degenerative changes of the right knee and do not demonstrate any evidence of arthritis.  The August 1976 x-rays "appeared negative" with the exception of the calcium formation which is eventually shown to be an osteochondroma on biopsy following surgical removal of that lesion in November 1976.  The radiologists at that time generally referred to the lesion as benign, though it could not be radiographically determined as benign or malignant without a biopsy, which is why the Veteran eventually had that surgical intervention at that time.  

The Board notes that while no ultimate conclusion is reached regarding etiology of the Veteran's osteochondroma or right knee pathology at that time, it appears that the doctors and radiologists at that time believed that the Veteran's osteochondroma was a benign process and that its placement in the knee would protect it from direct trauma by the patella.  Such findings would appear to weigh against a finding that the osteochondroma was due to any right knee trauma, as the patella would protect the area where the osteochondroma formed from direct trauma.  This conclusion is definitively confirmed by the February 2012 examiner's opinion that osteochondromas are "benign bone growth[s] that [are] not the result of a traumatic event but [are] . . . abnormalit[ies] within the growth plate."

With regards to the medical opinion from Dr. M.D.H., the Board notes that he does not reach any opinion regarding the etiology of the Veteran's right knee disability.  Specifically, he states general principles regarding arthritis caused by internal derangement and tearing of the knee tissue due to trauma.  Dr. M.D.H., however, does not opine whether the Veteran's knee injury in service caused internal derangement and right knee tissue tearing such that that injury resulted in the causation of the Veteran's right knee arthritis.  Moreover, it would appear that such an opinion would not be plausible, particularly given the 1976 x-rays which are void of any degenerative changes or evidence of arthritis.

Instead, Dr. M.D.H.'s opinion continues that, generally, surgical intervention can lead to the formation of arthritis.  In this case, such a principle is relevant insofar as the Veteran's right knee arthritis is potentially the result of his surgical intervention for removal of the osteochondroma in 1976.  While this may possibly be the etiology of his current right knee arthritic condition, Dr. M.D.H. does not opine whether the Veteran's osteochondroma-the subject of that surgical intervention-was caused by or the result of any trauma in service, to include the November 1968 incident.  Dr. M.D.H. simply does not render any opinion with regards to that avenue of etiological cause, and he does not appear to dispute the February 2012 examiner's opinion that osteochondromas are not the result of traumatic incidents.  

Finally, Dr. W.R.B.'s conclusions in his two letters are speculative and have no probative value.  Specifically, he concludes that he is unable to give an opinion on the etiological cause of the Veteran's current knee problems without the 1968 service treatment records.  He also opined that osteochondromas may be incidental findings only, but is apparently inconsistent in that statement, noting that they may be incidental and not causing the knee problems, or "conversely there are time when [osteochondromas] are symptomatic."  Regardless, Dr. W.R.B.'s letters do not provide any opinion respecting whether the Veteran's current right knee condition is the result of his 1968 in-service injury.

In summary, the VA examiner's opinion is the most competent and probative evidence of record with regards to the nexus element.  After extensive review of the record, including the Veteran's contentions, the examiner noted that the osteochondroma is most likely to have been a benign process not related to any traumatic event in service and that the lack of any treatment in service or complaints on separation from service or for several years after weighed against a finding of relationship to the 1968 service injury; particularly, the VA examiner noted that the lack of instability symptomatology prior to 1976 factored heavily into his opinion.  The Board finds this evidence to be the most competent and probative evidence in this case.  

Accordingly, the Board must deny service connection for the Veteran's claimed right knee disorder based on the evidence of record at this time.  See 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309.  

In reaching the above conclusions, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).


ORDER

Service connection for a right knee disorder is denied.



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


